DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (2018/0017661) in view of Da et al (2020/0408871) further in view of CAI (2014/0050149) or Mujtaba (2008/0043866).
Regarding claim 1.  Morioka teaches a positioning method performed by a user equipment (0005 – UE determines its location using angle of arrival information), the positioning method comprising: 
receiving a first reference signal from a first transmitter and receiving a second reference signal from a second transmitter (0026 – OFDM, 0027 – In an OFDM the interface the resources of the available bandwidth are divided in frequency into a plurality of orthogonal subcarriers.  Each subcarrier bandwidth may take any value, 0028 – OFDM, 0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy, 0059 – the actual structure of the resources that may be allocated may vary due to the different characteristics of the OFDM and SC-FDM interfaces.  In OFDM each subcarrier is individually modulated and therefore it is not necessary that frequency/subcarrier allocation are contiguous.  In other words, OFDM frequency/subcarrier could be contiguous (e.g., continue in a time interval greater than a symbol size); 
acquiring phase information depending on carrier frequencies of the first reference signal and the second reference signal based on received data of the first reference signal measured at a plurality of sample times and received data of the second reference signal measured at the plurality of sample times (0005 – position reference signals transmitted in each of a plurality of time units, 0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, 0035 – UE receives position reference signals at different time points wherein each measurement point of the measured data set can represent one or more properties of the received PRS, including at least the phase of the PRS, figure 6, 0037 – combined data set providing for each point in the measurement data set (phase of the PRS), 0038 – azimuth angles of arrival, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy, 0061-0064 – wherein positioning reference signal transmitted in each of a plurality of time units); and
Morioka does not explicitly teach outputting information about a difference between a travel distance of the first reference signal and a travel distance of the second reference signal based on the phase information depending on the carrier frequencies.
	Da teaches a position method and positioning device wherein UE receives positioning reference signals from a plurality of base stations (figure 2, 0069) and the UE determines the position of the UE based on the plurality of PRS measurement results transmitted from a plurality of base stations (figure 4, 0070-0074).  The UE or positioning server can also position the UE based on PRS and SPRS measurement results from a plurality of base stations (0080).  Optionally, the measurement of the SPRS may be a carrier phase measurement value obtained by measuring the phase difference (0081).  Da teaches carrier phase observation (0084-0085).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as distance between the UE and each base station, the integer ambiguity, and the carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to use phase information as taught by Da in order to determine the location/distance of the UE with respect to each base station.
	Regarding RCE dated 12/6/2022.  Applicant amends and argues prior art does not teach wherein each of the first reference signal and the second reference signal comprises at least one subcarrier signal, and wherein each of the at least one subcarrier signal is generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising cyclic prefix (CP).
	Cai teaches using cyclic prefixes to effectively utilize OFDM/OFDMA bandwidth (abstract).  In order to make an OFDM/OFDMA system more robust to multipath signals, an extension is made to the information symbol called a Cyclic Prefix (CP) which reduces or avoiding the effects of inter-symbol interference (ISI) and inter-channel interference (ICI), the cyclic prefix is generally inserted between adjacent OFDM/OFDMA symbols, and helps to maintain orthogonally between the OFDM/OFDMA signals on the sub-carrier(s) (0010, figure 4 – wherein the first reference signal S1 and second reference signal S2 comprise at least one subcarrier which are generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising CP (figures 4 and 5 wherein Cyclic Prefix 402/502 generate a continuous sine wave)).  As mentioned above, the CP is a cyclic extension of each OFDM/OFDMA symbol, which is obtained by extending the duration of the OFDM/OFDMA symbol.  Figure 5 an exemplary CP.  In figure 5, the CP (502) generates a continuous sine wave (0011).
	Mujtaba also teaches using Cyclic Prefix (CP) inserted between adjacent OFDM/OFDMA symbols to eliminate ISI.  A CP is transmitted during the guard interval which consists of the end of the OFDM symbol copied into the guard interval.  The OFDM symbol follows the guard interval.  The guard interval includes a copy of the end of the OFDM symbol so that the receiver can integrate over an integer number of sinusoid cycles (e.g., continuous sine wave) which provides better coverage in mountainous regions (0010).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da to add CP to the first and second reference signals/sub-carrier(s) as taught by Cai or Mujtaba thereby providing for a continuous sine wave between a first reference signal and second reference signal (as taught by Cai or Mujtaba) which reducing Inter-symbol Interference and/or inter-channel interference thus providing for valid positioning, even in mountainous regions..
Regarding claim 14.  Morioka teaches a user equipment comprising:
a communicator; and a processor (0005 – UE comprising processor, memory and transceiver (e.g., communicator) determines its location using angle of arrival information),
wherein the processor is configured to perform a process of receiving a first reference signal from a first transmitter (0026 – OFDM, 0027 – In an OFDM the interface the resources of the available bandwidth are divided in frequency into a plurality of orthogonal subcarriers.  Each subcarrier bandwidth may take any value, 0028 – OFDM, 0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy, 0059 – the actual structure of the resources that may be allocated may vary due to the different characteristics of the OFDM and SC-FDM interfaces.  In OFDM each subcarrier is individually modulated and therefore it is not necessary that frequency/subcarrier allocation are contiguous.  In other words, OFDM frequency/subcarrier could be contiguous (e.g., continue in a time interval greater than a symbol size)), 
a process of acquiring phase information depending on carrier frequencies of the first reference signal and the second reference signal based on received data of the first reference signal measured at a plurality of sample times and received data of the second reference signal measured at the plurality sample times (0005 – position reference signals transmitted in each of a plurality of time units, 0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, 0035 – UE receives position reference signals at different time points wherein each measurement point of the measured data set can represent one or more properties of the received PRS, including at least the phase of the PRS, figure 6, 0037 – combined data set providing for each point in the measurement data set (phase of the PRS), 0038 – azimuth angles of arrival, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy, 0061-0064 – wherein positioning reference signal transmitted in each of a plurality of time units), and 
Morioka does not explicitly teach a process of outputting information about a difference between a travel distance of the first reference signal and a travel distance of the second reference signal based on the phase information depending on the carrier frequencies.
Da teaches a position method and positioning device wherein UE receives positioning reference signals from a plurality of base stations (figure 2, 0069) and the UE determines the position of the UE based on the plurality of PRS measurement results transmitted from a plurality of base stations (figure 4, 0070-0074).  The UE or positioning server can also position the UE based on PRS and SPRS measurement results from a plurality of base stations (0080).  Optionally, the measurement of the SPRS may be a carrier phase measurement value obtained by measuring the phase difference (0081).  Da teaches carrier phase observation (0084-0085).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as distance between the UE and each base station, the integer ambiguity, and the carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to use phase information as taught by Da in order to determine the location/distance of the UE with respect to each base station.

Regarding RCE dated 12/6/2022.  Applicant amends and argues prior art does not teach wherein each of the first reference signal and the second reference signal comprises at least one subcarrier signal, and wherein each of the at least one subcarrier signal is generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising cyclic prefix (CP).
	Cai teaches using cyclic prefixes to effectively utilize OFDM/OFDMA bandwidth (abstract).  In order to make an OFDM/OFDMA system more robust to multipath signals, an extension is made to the information symbol called a Cyclic Prefix (CP) which reduces or avoiding the effects of inter-symbol interference (ISI) and inter-channel interference (ICI), the cyclic prefix is generally inserted between adjacent OFDM/OFDMA symbols, and helps to maintain orthogonally between the OFDM/OFDMA signals on the sub-carrier(s) (0010, figure 4 – wherein the first reference signal S1 and second reference signal S2 comprise at least one subcarrier which are generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising CP (figures 4 and 5 wherein Cyclic Prefix 402/502 generate a continuous sine wave)).  As mentioned above, the CP is a cyclic extension of each OFDM/OFDMA symbol, which is obtained by extending the duration of the OFDM/OFDMA symbol.  Figure 5 an exemplary CP.  In figure 5, the CP (502) generates a continuous sine wave (0011).
	Mujtaba also teaches using Cyclic Prefix (CP) inserted between adjacent OFDM/OFDMA symbols to eliminate ISI.  A CP is transmitted during the guard interval which consists of the end of the OFDM symbol copied into the guard interval.  The OFDM symbol follows the guard interval.  The guard interval includes a copy of the end of the OFDM symbol so that the receiver can integrate over an integer number of sinusoid cycles (e.g., continuous sine wave) which provides better coverage in mountainous regions (0010).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da to add CP to the first and second reference signals/sub-carrier(s) as taught by Cai or Mujtaba thereby providing for a continuous sine wave between a first reference signal and second reference signal (as taught by Cai or Mujtaba) which reducing Inter-symbol Interference and/or inter-channel interference thus providing for valid positioning, even in mountainous regions..
Regarding claim 15.  Morioka teaches a positioning reference signal transmission method performed by a plurality of transmitters (0005 – UE receives positioning signals from a plurality of base stations (e.g., plurality of transmitters)), the method comprising: 
transmitting, by a first transmitter, a first reference signal (0026 – OFDM, 0027 – In an OFDM the interface the resources of the available bandwidth are divided in frequency into a plurality of orthogonal subcarriers.  Each subcarrier bandwidth may take any value, 0028 – OFDM, 0029 – UE receives reference signals from base stations (e.g., first transmitter) in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations (e.g., first transmitter), figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy) (0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy, 0059 – the actual structure of the resources that may be allocated may vary due to the different characteristics of the OFDM and SC-FDM interfaces.  In OFDM each subcarrier is individually modulated and therefore it is not necessary that frequency/subcarrier allocation are contiguous.  In other words, OFDM frequency/subcarrier could be contiguous (e.g., continue in a time interval greater than a symbol size)); and 
transmitting, by a second transmitter, a second reference signal (0029 – UE receives reference signals from base stations (e.g., second transmitter) in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations (e.g., second  transmitter), figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy) (0029 – UE receives reference signals from base stations in combination with other measurements such as angle of arrival form other base stations, figure 6, 0039 – UE determines the arrival of signals from base stations, figure 7, 0042 – UE receives reference signal and determines a phase difference of the received signal.  The greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy), and 
Morioka does not explicitly teach the first reference signal includes a plurality of subcarriers included in a first subcarrier group, and the second reference signal includes a plurality of subcarriers included in a second subcarrier group.
Da teaches the first and second reference signals are configured as continuous (0009 – SPRS continuously sent by the eNBs, 0018 – eNBs continuously send SPRS to the UE, 0034 – UE measures SPRSs sent by eNBs to obtain a plurality of measurement results, 0043 – continuously send SPRS to the UE, 0099 – UE measures SPRSs sent by eNBs to obtain a plurality of SPRS measurements).
Da teaches the first reference signal includes a plurality of subcarriers included in a first subcarrier group, and the second reference signal includes a plurality of subcarriers included in a second subcarrier group (0054  - schematic diagram of subcarrier distribution and spectrum for sending SRPS, 0077 – the SPRS may be a sinusoidal carrier positioning reference signal used for carrier phase positioning and the base stations may transmit the SPRS on different frequency resources, for example, the base stations in adjacent different cells can send SPRS in different subcarriers.  In this way, the UE can measure phase information of different SPRSs, 0088-0089 – different eNBs can use different frequency resources to send SPRS, for example, different eNBs send SPRS in different subcarriers (e.g. first and second subcarrier groups), so that the UE can measure the different SPRS measurement results to improve the UE positioning accuracy, 0107 – subcarrier spacing for SPRS, 
Da teaches a position method and positioning device wherein UE receives positioning reference signals from a plurality of base stations (figure 2, 0069) and the UE determines the position of the UE based on the plurality of PRS measurement results transmitted from a plurality of base stations (figure 4, 0070-0074).  The UE or positioning server can also position the UE based on PRS and SPRS measurement results from a plurality of base stations (0080).  Optionally, the measurement of the SPRS may be a carrier phase measurement value obtained by measuring the phase difference (0081).  Da teaches carrier phase observation (0084-0085).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as distance between the UE and each base station, the integer ambiguity, and the carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to have a first eNB send a first SPRS in a first subcarrier group and an adjacent eNB send a second SPRS in a second subcarrier group as taught by Da in order to enable the UE to measure phase information from different SPRSs thus more accurately determining the UE position with respect to adjacent eNBs.
Regarding RCE dated 12/6/2022.  Applicant amends and argues prior art does not teach wherein each of the first reference signal and the second reference signal comprises at least one subcarrier signal, and wherein each of the at least one subcarrier signal is generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising cyclic prefix (CP).
	Cai teaches using cyclic prefixes to effectively utilize OFDM/OFDMA bandwidth (abstract).  In order to make an OFDM/OFDMA system more robust to multipath signals, an extension is made to the information symbol called a Cyclic Prefix (CP) which reduces or avoiding the effects of inter-symbol interference (ISI) and inter-channel interference (ICI), the cyclic prefix is generally inserted between adjacent OFDM/OFDMA symbols, and helps to maintain orthogonally between the OFDM/OFDMA signals on the sub-carrier(s) (0010, figure 4 – wherein the first reference signal S1 and second reference signal S2 comprise at least one subcarrier which are generated by a sequence that generates a continuous sine wave at the boundary of the symbols comprising CP (figures 4 and 5 wherein Cyclic Prefix 402/502 generate a continuous sine wave)).  As mentioned above, the CP is a cyclic extension of each OFDM/OFDMA symbol, which is obtained by extending the duration of the OFDM/OFDMA symbol.  Figure 5 an exemplary CP.  In figure 5, the CP (502) generates a continuous sine wave (0011).
	Mujtaba also teaches using Cyclic Prefix (CP) inserted between adjacent OFDM/OFDMA symbols to eliminate ISI.  A CP is transmitted during the guard interval which consists of the end of the OFDM symbol copied into the guard interval.  The OFDM symbol follows the guard interval.  The guard interval includes a copy of the end of the OFDM symbol so that the receiver can integrate over an integer number of sinusoid cycles (e.g., continuous sine wave) which provides better coverage in mountainous regions (0010).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da to add CP to the first and second reference signals/sub-carrier(s) as taught by Cai or Mujtaba thereby providing for a continuous sine wave between a first reference signal and second reference signal (as taught by Cai or Mujtaba) which reducing Inter-symbol Interference and/or inter-channel interference thus providing for valid positioning, even in mountainous regions..
Regarding claim 3. Morioka teaches wherein a waveform of the first reference signal and a waveform of the second reference signal are configured to continue in a time interval greater than a symbol size corresponding to a frequency interval of orthogonal frequency division multiplex (OFDM) (0026 – OFDM, 0027 – In an OFDM the interface the resources of the available bandwidth are divided in frequency into a plurality of orthogonal subcarriers.  Each subcarrier bandwidth may take any value, 0028 - OFDM, 0059 – the actual structure of the resources that may be allocated may vary due to the different characteristics of the OFDM and SC-FDM interfaces.  In OFDM each subcarrier is individually modulated and therefore it is not necessary that frequency/subcarrier allocation are contiguous.  In other words, OFDM frequency/subcarrier could be contiguous (e.g., continue in a time interval greater than a symbol size)).
Da teaches the first and second reference signals are configuring as continuous (0009 – SPRS continuously sent by the eNBs, 0018 – eNBs continuously send SPRS to the UE, 0034 – UE measures SPRSs sent by eNBs to obtain a plurality of measurement results, 0043 – continuously send SPRS to the UE, 0099 – UE measures SPRSs sent by eNBs to obtain a plurality of SPRS measurements).
Regarding claim 11.  Morioka teaches receiving reference signals from a transmitter group that includes at least three transmitters (figure 6, 0005, 0029, 0039);
calculating first phase information based on reference signals received from a first pair of transmitters among the at least three transmitters included in the transmitter group, and calculating second phase information based on reference signals received from a second pair of transmitters among the at least three transmitters (figure 6, 0005, 0029, 0039); and 
	Morioka does not teach determining an integer ambiguity of the second phase information based on the first phase information.
	Da teaches receiving reference signals from eNBs (figure 2) and determines an integer ambiguity (0084-0085 – wherein N is integer ambiguity to be solved).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as the distance between the UE and each eNB, the integer ambiguity, and carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to have a first eNB send a first SPRS in a first subcarrier group and an adjacent eNB send a second SPRS in a second subcarrier group as taught by Da in order to enable the UE determine an integer ambiguity thereby determining the position of the UE with high accuracy
Regarding claim 12.  Morioka teaches wherein an interval between the first pair of transmitters is less than an interval between the second pair of transmitters (figure 7, 0042 – As shown, the greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy).
Da teaches receiving reference signals from eNBs (figure 2) and determines an integer ambiguity (0084-0085 – wherein r(k) is the distance from the UE to the cell I, lamda is the wavelength of SPRS, N is integer ambiguity to be solved during positioning calculation, and w is the carrier phase measurement error).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as the distance between the UE and each eNB, the integer ambiguity, and carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
Regarding claim 13.  Morioka does not teach wherein the interval between the first pair of transmitters is less than a carrier wavelength of the reference signals and the interval between the second pair of transmitters is greater than the carrier wavelength of the reference signals.
Da teaches receiving reference signals from eNBs (figure 2) and determines an integer ambiguity (0084-0085 – wherein r(k) is the distance from the UE to the cell I, lamda is the wavelength of SPRS, N is integer ambiguity to be solved during positioning calculation, and w is the carrier phase measurement error).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as the distance between the UE and each eNB, the integer ambiguity, and carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to have a first eNB send a first SPRS in a first subcarrier group and an adjacent eNB send a second SPRS in a second subcarrier group as taught by Da in order to determine the position of the UE based on different wavelengths from corresponding eNBs.
Regarding claim 19.  Morioka teaches transmitting, by at least one additional transmitter excluding the first transmitter and the second transmitter, a reference signal, 
wherein, in a transmitter group including the first transmitter, the second transmitter, and the at least one additional transmitter, an interval between a first pair of transmitters and an interval between a second pair of transmitters differ from each other (figure 7, 0042 – As shown, the greater the distance between the measurements, the greater the difference in the angle of arrival and therefore the greater the accuracy).
Da teaches each eNB sends SPRS on different frequency at different time (0017, 0032, 0077, 0084 – also called carrier phase observation).  Da teaches receiving reference signals from eNBs (figure 2) and determines an integer ambiguity (0084-0085 – wherein r(k) is the distance from the UE to the cell I, lamda is the wavelength of SPRS, N is integer ambiguity to be solved during positioning calculation, and w is the carrier phase measurement error).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as the distance between the UE and each eNB, the integer ambiguity, and carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
Regarding claim 20.  Morioka does not teach wherein the interval between the first pair of transmitters is less than a carrier wavelength of the reference signals and the interval between the second pair of transmitters is greater than the carrier wavelength of the reference signals. 
Da teaches receiving reference signals from eNBs (figure 2) and determines an integer ambiguity (0084-0085 – wherein r(k) is the distance from the UE to the cell I, lamda is the wavelength of SPRS, N is integer ambiguity to be solved during positioning calculation, and w is the carrier phase measurement error).  In this way, a plurality of phase information can be obtained by measuring a plurality of SPRS, so that parameters such as the distance between the UE and each eNB, the integer ambiguity, and carrier phase measurement error can be calculated, thereby determining the position of the UE with high accuracy (0086).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka to have a first eNB send a first SPRS in a first subcarrier group and an adjacent eNB send a second SPRS in a second subcarrier group as taught by Da in order to determine the position of the UE based on different wavelengths from corresponding eNBs.
2.	Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Da and Cai or Mujtaba further in view of Xu et al (2020/0382263).
Regarding claim 4.  Morioka in view of Da and Cai or Mujtaba do not teach wherein the first reference signal and the second reference signal are transmitted in different time domains and the first subcarrier group and the second subcarrier group are the same.
Xu teaches groups of PRSs may be the same as the number of eNBs for positioning the UE (0117-0118).  Xu teaches determining a time-frequency location of the PRS (abstract, 0009-0010, 0089).  Xu teaches assigning one or more resource elements on the same subcarrier occupied by the PRS to different groups, and assigning one ore REs on the same OFDM symbol occupied by the PRS to different groups.  That is, time domain positions and frequency domain positions of multiple REs in the same group are orthogonal (, 0119, 0145, 0149, 0228).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da and Cai or Mujtaba to assign different time frequency resources to a first and subcarrier groups as taught by Xu thereby optimizing the position of the UE.
Regarding claim 16.  Morioka in view of Da and Cai or Mujtaba do not teach wherein the first reference Signal and the second reference signal are transmitted in different time domains and the first subcarrier group and the second subcarrier group are the same.
Xu teaches groups of PRSs may be the same as the number of eNBs for positioning the UE (0117-0118).  Xu teaches determining a time-frequency location of the PRS (abstract, 0009-0010, 0089).  Xu teaches assigning one or more resource elements on the same subcarrier occupied by the PRS to different groups, and assigning one ore REs on the same OFDM symbol occupied by the PRS to different groups.  That is, time domain positions and frequency domain positions of multiple REs in the same group are orthogonal (, 0119, 0145, 0149, 0228).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da and Cai or Mujtaba to assign different time frequency resources to a first and subcarrier groups as taught by Xu thereby optimizing the position of the UE.
Regarding claim 17.  Morioka in view of Da and Cai or Mujtaba do not teach wherein the first reference signal includes a plurality of subcarriers included in a first subcarrier group, and the second reference signal includes a plurality of subcarriers included in a second subcarrier group, and a subcarrier included in the first subcarrier group and 
a subcarrier included in the second subcarrier group are orthogonal to each other, and the plurality of subcarriers included in the first subcarrier group and the plurality of subcarriers included in the second subcarrier group are provided at equal intervals in a frequency domain. 
Xu teaches groups of PRSs may be the same as the number of eNBs for positioning the UE (0117-0118).  Xu teaches determining a time-frequency location of the PRS (abstract, 0009-0010, 0089).  Xu teaches assigning one or more resource elements on the same subcarrier occupied by the PRS to different groups, and assigning one ore REs on the same OFDM symbol occupied by the PRS to different groups.  That is, time domain positions and frequency domain positions of multiple REs in the same group are orthogonal (, 0119, 0145, 0149, 0228).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Morioka in view of Da and Cai or Mujtaba to assign different time frequency resources to a first and subcarrier groups as taught by Xu thereby optimizing the position of the UE.
Allowable Subject Matter
3.	Claims 2, 5-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2007/0223365) Tsfaty et al teaches by adding a guard time, called a cyclic prefix, the channel can be made to behave as if the transmitted waveforms were from time minus infinity (e.g., continuous sine wave) thus ensuring orthogonality, which essentially prevents one subcarrier from interfering with another, which is called intercarrier interference or ICI.
	---(2019/0273536) McCallister teaches cyclic prefixes (CPs) are used in conjunction with modulation in order to retain a signal’s sinusoidal properties (e.g., continuous sine wave).
	---(2009/0323784) Depienne et al teaches in an OFDM symbol the CP is repetition of the end of the symbol at the beginning.  The purpose is to allow multipath to settle before the main data (e.g. first and/or second reference signal) arrives at the receiver.  More formally, Cyclic Prefix (CP) are often used in conjunction with modulation in order to retain sinusoids’ properties (e.g., sinusoid of infinite duration = continuous sine wave).
	---(2021/0392660) Chen et al teaches to simulate the infinite nature of a sinusoid (e.g., a continuous sine wave), the cyclic prefix may be formed by copying an end portion of a symbol and reproducing/appending the end portion at the beginning of the symbol.
	---(2011/019510) Gaal et al teaches using cyclic prefix(es) to generate continuous sinusoidal signal (e.g., a continuous sine wave).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646